Title: John Melish to Thomas Jefferson, 12 November 1814
From: Melish, John
To: Jefferson, Thomas


          Dear Sir  Philadelphia 12 Nov 1814
          Considering the late pretensions set up by the British at Ghent, to be of such a nature as to set aside all the ordinary principles of reasoning, I was of opinion that the best mode of exhibiting their nature and tendency was to publish a map representing the proposed Boundary, which I have the honour to enclosed enclose accompanied by the Documents relative to the negotiation, and remarks on the extent of the British pretensions, and the effect they would produce if acceded to.—
          
          Mr Monroes instructions to the Plenipotentiaries, N 1, is an admire admirable production; and the whole of the Documents is are an excellent Commentary on the State of the relations between this Country and Britain,—too valuable to be laid aside Among the mass of matter in the newspapers. The remarks will I hope meet your approbation
          The Juvenile Atlas would have been Sent long ago, but being in folio I could not get it forwarded through the medium of the post office. It is now forwarded to my friend mr Thomas Richie of Richmond, who will send it to you.—
          Some time ago I published a description of the Roads in the United States, of which I would have Sent you a Copy; but I am preparing a short Geographical description of the United States with some local maps to Accompany it which when it will be published Anew under the title of “A Travelling Directory” As soon as it is ready I shall forward it.
          Having devoted my time almost exclusively to the study of American Geography, and of promulgating Valuable matter regarding it, I am very desirous of seeise seeing Authentic maps & Descriptions of the Various States. I had in connection with some of the principal Artists here made preparations for publishing a General American Atlas, upon the plan exhibited in the enclosed prospectus, and Circular; but in consequence of the general pressure of the times we have suspended the publication; but not abandoned it. A number of the General maps are nearly engraved, and we will resume the subject as soon as it appears there will be a sufficient demand for the Work to defray the expence. In the meantime I would wish to promote the promulgation of the Geography of the Country by States—keeping in view that any maps to be delineated for that purpose shall in size & execution comport with the plan of the General Atlas, of which they may eventually form a part. In turning this subject in my mind it has occurred to me that A new Edition of Your notes on Virginia accompanied by A map of the kind alluded to would be an excellent subject to begin with. The estimation in which I hold this work is well known, and it would give me real pleasure to Contribute my aid in bringing forward a new Edition of it embracing a view of the present State of Virginia. I hope I will not be deemed presumtuous in suggesting this subject for consideration. In doing so I am solely Actuated by a desire to see a work res reissued in a new dress, which I think would be honourable to the State of Virginia, and valuable to the American Community. In case you should think favourably of the suggestion my own servis services are offered because I think that my Arrangements are such that I can do more justice in the editorial department of a Geographical & Statistical work than Any other publisher in this Country.
          With perfect respect & esteem I am Dear Sir Your obd—John Melish
        